Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of 16/489,745 and claims 21-32 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
(a) claim 21, the phrase “wherein the adjustable schedule is selected in response to a remote device,” is indefinite as “the adjustable schedule” lacks proper antecedent basis and there is no correlation of “a remote device” to any other element of the claim.  It is not readily apparent how “in response to a remote device,” facilitates a change in schedule; 
(b) claim 23, reference to “in response to building occupancy” is vague, as it is not readily apparent what encompasses a “building occupancy;”
(c) claim 24, reference to “in response to a user device user behavior” is vague, as it is not readily apparent what encompasses “a user device user behavior;” 

(e) claim 26, reference to “in response to an event” is vague, as it is not readily apparent what encompasses an “event;”
(f) claim 31, reference to “in response to a check out event” is vague, as it is not readily apparent what encompasses a “check out event;”
(g) claim 32, reference to “in response to a check out event” is vague, as it is not readily apparent what encompasses a “check out event;”
(h) claim 21, reference to “in response to a remote device” is vague, as it is not readily apparent what encompasses a “response to a remote device.”
*Claims 22, 27-30 inherit the indefiniteness of at least claim 21, and are rejected under the same grounds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumas et al. (USPGPUB 2013/0176107)(hereinafter “Dumas”).
In so far as the claims are definite and understood with respect to 35 U.S.C. § 112 (b), as per claim 21, Dumas is considered to teach a method of dynamically changing a mode of advertising, comprising: transmitting advertisements via Bluetooth® low energy (BTLE) (see para [0039], [0041], [0062], [0064], [0108]), which is receivable by a mobile device 15 (FIG. 7a) from an electromechanical lock 11 according to a nominal mode that achieves a desired battery 
As per claim 22, Dumas is further considered to teach, wherein selecting the adjustable schedule, to adjust the performance setting from the nominal condition, is performed on an as-needed basis by the remote device, e.g., server 34 can interact with the lock 11 and/or mobile device on an as-needed basis (see para [0066], [0101]).
As per claim 23, Dumas is further considered to encompass wherein selecting the adjustable schedule in response to building occupancy, e.g., during known busy times when workers are coming to work (para [0081].
As per claim 24, Dumas is further considered to encompass selecting the adjustable schedule in response to a mobile device 15 user behavior, e.g., user approaches/touches lock 11 (para [0034]-[0037]).
As per claim 25, Dumas is further considered to encompass selecting the adjustable schedule in response to a check in event, e.g., workers arriving (para [0081]).
As per claim 26, Dumas is further considered to encompass overriding the pre-set schedule for a period of time in response to an event, e.g., (see para [0009], [0012]).
As per claim 27, Dumas is further considered to encompass wherein the “event” comprising a deadbolt of the electromechanical lock being closed, slowing the advertising rate less than nominal, e.g., deadbolt 14 of lock 11 (see FIGs. 2a-2b) when closed, would be in a “hibernation or low power level state” (para [0032]-[0035]).

As per claim 29, Dumas is further considered to encompass wherein the remote device 34 comprises one of a set-top box, a thermostat, a controller, or a gateway device that connects to the electromechanical lock, e.g., gateway device (server) 34 (see para [0101]).
As per claim 30, Dumas is further considered to encompass wherein the remote device 34 is operable to adjust the mode or schedule of advertising from the nominal mode on an as-needed or on-going basis, e.g., as needed per fire/police entrance (para [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumas.
For a description of Dumas, see the rejection, supra.  With respect to claims 31 & 32, Dumas remains expressly silent as to either “selecting the adjustable schedule” (claim 31) or “resuming the pre-set schedule” in response to a “check out event.”
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 26-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,074,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention .
More specifically, claim 1 of the Patent recites: “A method of dynamically changing a mode of advertising, comprising: transmitting advertisements via Bluetooth® low energy (BTLE) which is receivable by a mobile device from an electromechanical lock according to a nominal mode that achieves a desired battery life; changing the nominal mode in response to a pre-set schedule; overriding the pre-set schedule for a period of time in response to an event comprising a deadbolt of the electromechanical lock being closed slowing the advertising rate less than nominal; and resuming the pre-set schedule in response to the deadbolt of the electromechanical lock being in an open state.”
Claim 21 of the instant application recites: “A method of dynamically changing a mode of advertising, comprising: transmitting advertisements via Bluetooth® low energy (BTLE) which is receivable by a mobile device from an electromechanical lock according to a nominal mode that achieves a desired battery life; and changing the nominal mode in response to a pre-set schedule, wherein the adjustable schedule is selected in response to a remote device.”
The additional language has been highlighted in bolded and italicized text.  It is noted that “adjustable schedule” in the instant application is considered to be encompassed by the patent claim language “overriding the pre-set schedule.”
Further, claims 26-28 of the instant application directly correspond to the additional language set forth in claim 1 of the Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
September 10, 2021